                                                  19-CR-187




Case 2:19-cr-00187-JPS Filed 11/05/19 Page 1 of 11 Document 2
Case 2:19-cr-00187-JPS Filed 11/05/19 Page 2 of 11 Document 2
Case 2:19-cr-00187-JPS Filed 11/05/19 Page 3 of 11 Document 2
Case 2:19-cr-00187-JPS Filed 11/05/19 Page 4 of 11 Document 2
Case 2:19-cr-00187-JPS Filed 11/05/19 Page 5 of 11 Document 2
Case 2:19-cr-00187-JPS Filed 11/05/19 Page 6 of 11 Document 2
Case 2:19-cr-00187-JPS Filed 11/05/19 Page 7 of 11 Document 2
Case 2:19-cr-00187-JPS Filed 11/05/19 Page 8 of 11 Document 2
Case 2:19-cr-00187-JPS Filed 11/05/19 Page 9 of 11 Document 2
Case 2:19-cr-00187-JPS Filed 11/05/19 Page 10 of 11 Document 2
Case 2:19-cr-00187-JPS Filed 11/05/19 Page 11 of 11 Document 2
